Citation Nr: 1119202	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) rating due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that videoconference hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Service connection is in effect for: coronary artery disease associated with hypertension, rated 30 percent disabling; post-traumatic degenerative joint disease, left ankle status post fusion, rated 20 percent disabling; degenerative changes, right knee, rated 20 percent disabling; hypertension, rated 10 percent disabling; hammertoes, right foot, status post surgery to second, third and fourth toes, rated 10 percent disabling; impingement syndrome, right shoulder with mild degenerative changes at the greater tuberosity and inferior acromial spurring, rated 10 percent disabling; left knee laxity associated with degenerative changes of the left knee, rated 10 percent disabling; degenerative changes of the left knee, rated 10 percent disabling; left hammer toe status post surgery of the second, third and fourth toes, rated 10 percent disabling; degenerative disc disease of the lumbar spine (claimed as lumbar disc disease) associated with post-traumatic degenerative joint disease, left ankle status post fusion, rated 10 percent disabling; lumbar radiculopathy of the right lower extremity, rated 10 percent disabling; and excisional biopsy of the right lower eye lid, rated 0 percent disabling; the Veteran's combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

To prevail on a claim based upon unemployability, it is necessary that the record reflect some factor that places the case in a different category than other Veterans with equal rating disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough, however.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

Factual Background

The Veteran indicated that he stopped working in December 2008 as a Judicial Service Officer and had been employed in this position from 1999 to 2008.  The Veteran completed four years of high school and two years of college.

As noted above, the Veteran's service-connected disabilities are rated as follows:  coronary artery disease associated with hypertension, rated 30 percent disabling; post-traumatic degenerative joint disease, left ankle status post fusion, rated 20 percent disabling; degenerative changes, right knee, rated 20 percent disabling; hypertension, rated 10 percent disabling; hammertoes, right foot, status post surgery to second, third and fourth toes, rated 10 percent disabling; impingement syndrome, right shoulder with mild degenerative changes at the greater tuberosity and inferior acromial spurring, rated 10 percent disabling; left knee laxity associated with degenerative changes of the left knee, rated 10 percent disabling; degenerative changes of the left knee, rated 10 percent disabling; left hammer toe status post surgery of the second, third and fourth toes, rated 10 percent disabling; degenerative disc disease of the lumbar spine (claimed as lumbar disc disease) associated with post-traumatic degenerative joint disease, left ankle status post fusion, rated 10 percent disabling; lumbar radiculopathy of the right lower extremity, rated 10 percent disabling; and excisional biopsy of the right lower eye lid, rated 0 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 80 percent.

An October 2008 private medical record completed by Dr. D.F., M.D., indicates that due to the Veteran's significant cardiac history, he cannot undergo taser gun training, be able to run at work, undergo regular physical training or be able to transport prisoners because of the risk associated with sudden immediate physical exertion.  Dr. D.F. further noted that the Veteran can only carry weight of less than 20 pounds for less than two hours and he is only able to do light duties or desk duties.  After conducting a physical examination, Dr. D.F. diagnosed the Veteran with coronary artery disease of the native vessel status post-coronary stent, hypertension, mixed hyperlipidemia and premature ventricular contractions.

Another October 2008 private medical record completed by Dr. F.N., M.D., indicates the Veteran was diagnosed with status post arthroscopic debridement, right knee, and was assigned to do light duty and sedentary work until his next examination in four weeks.

In its November 2008 Rationale for Retirement Disability, the Veteran's employer indicated that prior to his medical retirement, the Veteran had been restricted to occasionally lifting 20 pounds and frequently lifting 10 pounds with occasional bending in his position as a Judicial Service Officer.  The Judicial Service Officer is required to frequently lift 50 pounds or more; therefore, it was determined by the Veteran's employer that the Veteran could not continue his position as a Judicial Service Officer.  Accordingly, the Veteran's employer recommended that disability benefits be allowed for the Veteran with no re-evaluation date.

The Veteran participated in a VA examination in February 2009, whereby the Veteran reported he stopped working in law enforcement in December 2008 because of knee and heart problems.  The Veteran stated he had his first heart attack in 2001 or 2002 in which stents were placed and a subsequent stent was placed in 2007.  The Veteran also stated he experienced trouble carrying his weapon due to right shoulder discomfort.  The Veteran also stated that his left ankle and foot disabilities prevented him from running and, likewise, he had stopped running in his daily activities, as well.  The Veteran indicated he wears an ankle brace.  Based on the foregoing history and after a physical examination, the VA examiner diagnosed the Veteran with the following:  (1) degenerative joint disease and impingement syndrome of the right shoulder; (2) degenerative joint disease and prior surgical treatment of the left ankle; (3) pes planus, hallux valgus, calcaneal spurs and hammertoe deformities of both feet; (4) hypertension; and (5) coronary artery disease with a history of stent placement on two occasions, first in 2001 or 2002 and a second in 2007.

A February 2009 magnetic resonance imaging (MRI) report of the Veteran's right shoulder indicated the presence of inferior spurring at the acromion with mild degenerative change noted at the greater tuberosity.  The subacromial space was within normal limits.

In letters dated June 2009 and October 2009, Dr. J.B., M.D., indicated he first treated the Veteran in June 2009 for lower back pain and an MRI scan revealed two herniated discs.  Dr. J.B. further indicated that the Veteran had indicated to him that his lower back pain is 10 out of 10 in severity at times.  Dr. J.B. also stated that the Veteran's left ankle pain had gotten worse and that x-rays revealed degenerative changes in the adjacent joints.  Dr. J.B. concluded that the Veteran's lower back and left ankle disorders are chronic, degenerative and permanent and further concluded that these disorders make it highly unlikely that the Veteran will be able to secure and maintain substantially gainful employment.

A July 2009 MRI report diagnosed the Veteran with bilateral medial/lateral compartment osteoarthritis of the right knee greater than the left with no definite joint effusions identified.  The July 2009 MRI report also showed internal dystrophic calcifications involving the left knee and dystrophic calcifications of the right medial femoral condyles.  The July 2009 MRI report also included a scan of the Veteran's left ankle whereby the Veteran was diagnosed with status post fusion of the ankle and hind foot.  It was also noted that the subtalar joint was not clearly seen, which may have indicated fusion.

A September 2009 MRI report of the right knee indicated prominent degenerative joint disease, which included several small intra-articular loose bodies.  There was also prominent degenerative thinning of the hyaline cartilage at the patellofemoral and femorotibial joint components of the right knee.  There were also degenerative signal intensity changes along with volume reduction involving both menisci.  A joint effusion was found on the right knee along with a Baker's cyst.

In a letter dated September 2009, the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.  The SSA indicated that while the evidence submitted by the Veteran showed that his disabilities had caused some work-related restrictions, these disabilities did not prevent him from performing all types of work.  Thus, the Veteran's claim was denied.

In November 2009, the Veteran participated in a VA examination and was diagnosed with degenerative disc disease of the lumbar spine and the VA examiner further concluded that it was as least likely as not that the Veteran's low back condition had been the result of his left ankle disability, which led to significant arthritis, and later, effusion.  The VA examiner also concluded that it was as least likely as not that that Veteran's left ankle disability led to the degenerative arthritis in his knees.  The VA examiner further concluded that it was also likely that the Veteran's left ankle disability had facilitated his obesity which aggravated the lumbar spine region as well.

In January 2010, the VA examiner concluded that it was as least likely as not that the numbness he appreciated upon examination of the Veteran during the November 2009 VA examination was related to his cervical spine condition.  Accordingly, the Veteran was diagnosed with neurological disability of the right lower extremity related to his lumbar spine condition; however, the VA examiner indicated this disorder to be only a sensory abnormality, as the Veteran's reflexes and strength were normal in the right lower extremity.  Based on the November 2009 and January 2010 VA examinations, the RO granted service connection for degenerative disc disease of the lumbar spine and lumbar radiculopathy of the right lower extremity and assigned a rating of 10 percent for both disabilities in March 2010.

An April 2010 MRI report of both of the Veteran's knees revealed lateral compartment narrowing on the right side with medial compartment osteophytes and tibial spine spurs.  The right side also revealed inferior extensive patellar spurs and small joint effusion.  The left side showed tibial spine spurs and medical compartment narrowing.  The left side also showed superior patellar spurs, degenerative changes and no joint effusions.  The Veteran was diagnosed with advanced osteoarthritis.  The April 2010 MRI report also revealed degenerative facet disease over the Veteran's entire lumbar spine, with associated anterior osteophytes throughout and no fractures.

A May 2010 MRI report revealed degenerative joint disease of the left knee.  The MRI report also showed a tear involving the body and anterior horn of the lateral meniscus with an adjacent parameniscal cyst on the left knee.  There was also a small area of dystrophic ossification at the superior aspect of the patellar tendon in the left knee.  The May 2010 MRI Report also showed degenerative joint disease of the right knee with degenerative signal intensity changes at the menisci along with areas of dystrophic ossification at the superior aspect of the medical collateral ligament and the patellar tendon.  The May 2010 MRI report also revealed multi-level degenerative disc disease at the L3-L4, L4-L5 and L5-S1 disc levels.

At the September 2010 video conference hearing, the Veteran testified that he has problems with arthritis in his knees and that he is required to wear knee and ankle braces and has to use a crutch to walk.  The Veteran also stated he had to take medical retirement in December 2008 due to his service-connected heart and knee disabilities.  The Veteran also testified that his back stiffens up and he sometimes has to lie in bed for a while before he can get out of bed.  The Veteran also stated he lives alone.

Analysis

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to the combined effect of his service-connected disabilities.

In this case, the evidence shows that the Veteran is not working and has a combined rating of 80 percent for his service-connected disabilities.  As the Veteran's service-connected coronary artery disease (rated 30 percent) and hypertension (rated 10 percent) are of common etiology, the combined rating for which is 40 percent, he now meets the minimum schedular requirements under 38 C.F.R. § 4.16(a), as having at least one disability ratable at 40 percent and sufficient additional service-connected disabilities to be bring the combined rating to 70 percent, for purposes of entitlement to a TDIU.  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  38 C.F.R. §§ 4.16(a), 4.19.

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment, occupational background and physical limitations, render him unable to secure or follow a substantially gainful occupation.

In this case, the aforementioned evidence shows that the combined effect of all of the service-connected disabilities has placed the Veteran in such a state of disability that it precludes him from performing the duties of any type of gainful employment and that he is also unable to obtain or retain any gainful employment due to these service-connected disabilities.

Two physicians, Dr. D.F. and Dr. F.N., both prescribed light duty for the Veteran while he was employed as a Judicial Service Officer as a result of his diagnosed coronary artery disease/hypertension and right knee arthritis, respectively.  Both of these disabilities ultimately led to the Veteran taking medical retirement in December 2008.  Furthermore, another physician, Dr. J.B. indicated in his June 2009 and October 2009 letters, that he treated the Veteran's lower back and left ankle disabilities whereby both disabilities had gotten worse as revealed by an MRI and x-ray taken of the Veteran.  Based on this evidence, Dr. J.B. concluded that the Veteran's lower back and left ankle disabilities were chronic, degenerative and permanent and further concluded that these disorders made it highly unlikely that the Veteran would be able to secure and maintain substantially gainful employment.  It is worth noting that Dr. J.B.'s conclusions concerning the Veteran's lower back were further supported by the diagnoses and conclusions found in the November 2009 and January 2010 VA examinations.  Taken together, the Board considers this medical evidence consistent and credible.

Furthermore, the Veteran's assertions that he had trouble carrying his weapon due to right shoulder discomfort as well as his reporting of his inability to walk and run due to his left ankle and foot disabilities were corroborated by the diagnoses found in the February 2009 VA examination report as well as the February 2009 and July 2009 MRI reports.  Moreover, the Veteran's contentions concerning his bilateral knee disabilities were also corroborated by the objective evidence found in the July 2009, September 2009, April 2010 and May 2010 MRI reports.

In summary, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities in a field consistent with his education, occupational history and physical limitations.

Thus, applying the benefit of the doubt rule, the Board finds that the Veteran's service-connected disabilities are sufficient in and of themselves to prevent the Veteran from maintaining substantially gainful employment.  Therefore, the Board finds the record demonstrates that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment; a TDIU rating due to service-connected disabilities is warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for total disability based upon individual unemployability by a letter in January 2009, before the adverse rating decision that is the subject of this appeal.  This January 2009 letter provided the Veteran with the specific notice required by Dingess, supra.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records, VA treatment records and SSA disability records.  The Veteran was afforded VA medical examinations in connection with his claims.  Private medical records are of record.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


